Citation Nr: 1502513	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986 and April 1987 to April 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  This case was previously before the Board in March 2011 and May 2014, when it was remanded for further development, to include providing the Veteran an additional VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case as to the issue of entitlement to an increased disability rating in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As discussed in the May 2014 Board remand, in its March 2011 remand the Board noted that a May 2009 VA examination report documented a history of urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and paresthesias, as well as leg or foot weakness.  The Board found that it was necessary to address whether that symptomatology was due to the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1. The remand directives included that the Veteran be provided an examination that addressed whether any neurologic abnormalities were associated to the service-connected low back disability.  Although an April 2011 VA spine examination report noted there was a history of urinary incontinence, urinary urgency, urinary frequency, nocturia and erectile dysfunction and provided a diagnosis of "acute on chronic [l]eft S1 radiculopathy and possible right chronic L5-S1 radiculopathy," the examiner provided no comments as to the etiology of any manifest neurologic abnormalities.  It was further noted, in essence, that an electromyography (EMG) study may help sort out some findings not physiologically explained by his current pathology.  Therefore, pursuant to the May 2014 Board remand, a new VA examination was scheduled for the Veteran in August 2014.  The Veteran, however, he did not report for that appointment.  A copy of the correspondence sent to the Veteran notifying him of his scheduled examination is not included in the available record.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655.  For running awards, when the issue is continuing entitlement and when a claimant fails to report for a scheduled medical examination without good cause, a claim for an increase shall be denied without a review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  

The burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Connolly v. Derwinski, 1 Vet. App. (1991).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2014).  

As this claim involves a complex medical issue and given the necessity of examination findings to a proper disability rating of the increased rating issue on appeal, especially as the most recent medical evidence shows possible neurologic abnormalities related to his service-connected low back disability, the Board finds that another attempt at scheduling an examination is required.  All correspondence related to the scheduling of the examination must be added to the appellate record.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination with the appropriate medical specialist for an opinion as to the severity of his mechanical low back pain with degenerative changes at L5-S1.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

A specific opinion must be provided addressing whether any urinary incontinence, urinary urgency, urinary frequency, nocturia, or erectile dysfunction may be attributable to the service-connected low back disability.  All necessary tests and studies should be conducted and an explanation must be provided if it is determined that an EMG study is not necessary.  The examiner is requested to discuss the evidence of radiculopathy related to the service-connected  low back disability.

The examiner must review the claims file and must note that review in the report.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause shall be a denial of the claim without a review of the evidence of record.  38 C.F.R. § 3.655.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



